Citation Nr: 1330667	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  10-02 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) with depression, evaluated as 50 percent disabling prior to June 7, 2010, and as 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for PTSD with depression, assigning a 30 percent evaluation effective May 31, 2006.  In a November 2009 rating decision, the RO awarded a 50 percent rating effective May 31, 2006.  A November 2011 rating decision assigned a 70 percent rating for PTSD with depression effective June 7, 2010 and awarded a total disability rating based on unemployability from that date.  A supplemental statement of the case dated in June 2013 listed the Veteran's disability as PTSD with depression and obsessive compulsive disorder.  Hereinafter, this disability will be referred to as PTSD for the sake of efficiency.  

In December 2010 the Veteran requested to have a Board hearing via video-conference.  The Veteran did not appear at the Board hearing that was scheduled for April 11, 2012 and did not request that the Board hearing be rescheduled.  Therefore, the appeal will be processed as though the request for a Board hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2013).

In September 2012, the Board remanded this matter for further development.  

In February 2013, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  



FINDINGS OF FACT

1.  In a June 2013 statement, the Veteran indicated that he agreed with the award of 70 percent rating for his PTSD from June 7, 2010 and thereafter, and expressed his desire to limit his appeal to the evaluation for his PTSD for the period prior to June 7, 2010.

2.  For the period prior to November 12, 2009, the Veteran's psychiatric symptomatology resulted in occupational and social impairment with reduced reliability and productivity.

3.  Resolving all doubt in the Veteran's favor, from November 12, 2009, the Veteran's psychiatric symptomatology more nearly approximated occupational and social impairment with deficiencies in most areas. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for an initial rating in excess of 70 percent for PTSD from June 7, 2010 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  For the period prior to November 12, 2009, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).

2.  Beginning November 12, 2009, the criteria for a disability rating of 70 percent, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may 
be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has indicated that he agrees with the 70 percent evaluation assigned for his PTSD from June 7, 2010 and wished only to seek a higher evaluation prior to June 7, 2010.  Thus, with respect to the claim for an evaluation in excess of 70 percent from June 7, 2010, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the appeal as to this specific issue is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, 
and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

In cases such as this, however, where the original claim was for service connection, which has been granted, further notice as to downstream questions, such as the proper rating, is not required under the VCAA.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran has been afforded a hearing before a DRO in which he presented oral argument in support of his PTSD claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the DRO who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.   Here, during the hearing, the DRO explained the reasoning for the prior determination and elicited testimony relevant to the issue.  Neither the Veteran 
nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO hearing.  Indeed, the Veteran's representative stated at the end of the hearing that they were satisfied that the Veteran had a thorough and comprehensive hearing.  Accordingly, the Board finds that no further action pursuant to Bryant is necessary. 

VA also has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including VA and private treatment records, and records from the Social Security Administration.  In addition, the RO afforded the Veteran VA examinations to determine nature and severity of his disability.  Finally, the record also includes lay statements, employment records, and vocational rehabilitation documents. 

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, VA medical records were obtained, the Veteran was afforded
 a DRO hearing, and a supplemental statement of the case was issued.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument to support his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Legal Criteria & Analysis

A March 2009 rating decision granted service connection for PTSD with depression and assigned a 30 percent disability rating effective May 31, 2006 under DC 9411.  The Veteran submitted a notice of disagreement with this rating decision.  A November 2009 rating decision assigned a 50 percent disability rating effective May 31, 2006.  A November 2011 rating decision awarded a 70 percent rating with a total disability rating based on unemployability effective June 7, 2010.  As noted above, the period prior to June 7, 2010 is the only issue remaining on appeal.  

As noted in the Introduction, per the June 2013 supplemental statement of the case, the Veteran's service connected disability is now listed as PTSD with depression and obsessive compulsive disorder.  In rendering this decision below, the Board has considered all psychiatric symptomatology when evaluating his service-connected disability.  The use of the term "PTSD" in the analysis below encompasses the entire service-connected disability of "PTSD with depression and obsessive compulsive disorder."  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411 for PTSD, provides the following ratings for psychiatric disabilities.  38 C.F.R. § 4.130.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2013).

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  In evaluating the severity of the Veteran's PTSD, the Board points out that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) page 32); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 11 to 20 indicates 
that there is some danger of hurting oneself or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF Scores.  See 38 C.F.R. § 4.130 (2013).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Employment records dated in June 2006 note the Veteran receiving a satisfactory or better rating on all job areas except "Displays promptness and accuracy in responsibilities" on his performance evaluation for the 2005-2006 school year.  The comments noted that he experienced problems with being late to school and he was rated as "needs improvement" in that area.  Otherwise, the evaluation was good, including areas involving interactions with students and professional demeanor and poise.  It was noted the Veteran was runner-up for "Teacher of the Year" this year and that his instructional expertise made him a very deserving candidate.  The final comment on the form was "Keep up the good work!"

A letter from a private therapist, CGH, dated in July 2006 reflects that the Veteran had no contact with his grown son and was separated from his wife.  CGH noted that the Veteran presented at the first counseling session as neatly dressed, depressed, had agitated motor behavior, facial affect was blunt, speech was verbose, thought processes and perception were normal, memory was fair, judgment was good, and insight was fair.  He also noted that the Veteran's PTSD symptoms were severe and assigned a GAF score of 45.  CGH opined that due to the Veteran's PTSD symptoms, he should be rated at 50 percent disability.  

VA treatment records dated in November 2006 reflect that the Veteran had nightmares three to four times a week.  He was hypervigilant in public places.  He reported occasional panic symptoms.  The Veteran was assigned a GAF score of 42.  In December 2006, the Veteran's dreams were more manageable, but still surfaced three to four times nightly.  It was noted that the Veteran's anxiety and irritability decreased with medication, and he was more "at ease" in his teaching role.  The Veteran's affect was congruent with the situation.  In April 2007, the Veteran's affect and demeanor were intense as he recounted combat memories.  

A letter from CGH dated in June 2007 reflects that the Veteran was assigned a GAF score of 42.  CGH noted that the Veteran's PTSD was negatively affecting his employment as a senior high school teacher.  He purported to reiterate how the Veteran presented at the first counseling session, but instead of re-stating judgment was good, he stated it was poor.  He opined the Veteran should be rated at 30 percent or more.

VA treatment records dated in September 2007 reflect that the Veteran felt "blue" for the previous two weeks.  His sleep was erratic with dreams of his wife leaving him.  

In October 2007, the Veteran's ex-wife noted that she separated from him in 2005.  She stated that he spiraled into severe depression and increasingly bizarre behavior following the separation.  He could not speak without crying and his work suffered.  

A November 2007 letter from a co-worker was submitted, describing some of their interactions, including a time when they were packing up classrooms on a hot day in June 2006 with no air-conditioning and how the Veteran seemed very upset and told her about his time in Vietnam.  As the wife of a veteran, she suggested he seek help at the VA.  She stated that the following September after obtaining professional and support group help, he seemed more at peace.  She noted he continued to be late to school but seemed to have new energy.  She noted the Veteran connects with students on a human, personal level and was an excellent teacher.  She also described an incident where a student was swinging younger students around in a headlock and the Veteran intervened, ultimately being shoved by the older student.  She stated that while the Veteran was very upset, he had acted admirably.

VA treatment records dated in December 2007 reflect that the Veteran's sleep stabilized with 7 hours uninterrupted sleep nightly.  In February 2008, the Veteran reported a profound sadness which he believed was triggered by a news clip which reminded him of Vietnam.  His mood was stable overall.  

A May 2008 letter from a VA nurse reflects that the Veteran had intrusive memories and recurring dreams related to his experiences in Vietnam.  He had chronic insomnia with difficulty initiating and maintaining sleep.  He experienced intense feelings of anger with co-workers and acquaintances and reported outbursts of anger on occasion.  Hypervigilance symptoms included checking and rechecking doors prior to going to bed.  Loud noises were unsettling for the Veteran and he responded with a startle effect.  

A letter from CGH dated in June 2008 reflects that the Veteran was assigned a GAF score of 40.  CGH noted that the Veteran had been seen 76 times in group therapy and 31 times for individual sessions as of June 2008.  CGH noted that the Veteran was lonely and had trouble getting to work on time.  It was noted that the Veteran had a lady friend.  CGH opined that the Veteran should be rated at 50 percent for his PTSD.  

VA treatment records dated in June 2008 reflect that the Veteran stated that he was spending his summer volunteering for the VFW, helping his friend with household projects, and reading.  Affect was labile and the Veteran articulated his thoughts and feelings appropriately.  In August 2008, the Veteran had increased anxiety and tension.  Affect was flat and demeanor was tense.  In October 2008, the Veteran reported decreased sexual interest which affected his relationship with his girlfriend.  He expressed thoughts and feelings appropriately.  In November 2008, the Veteran stated that his mood was "medium to good."  He reported that his dreams were more intense than in the past.  In February 2009, the Veteran had hypervigilance, intrusive memories, and sleep disturbances.  In June 2009, he reported concentration problems at work.  He felt anxious leaving his comfort 
zone to go to work in the morning and received a "need for improvement" recommendation regarding punctuality at work.  

The Veteran underwent a VA examination in March 2009.  He reported a reduced interest in social activities.  He stated that most of his social activities were either with his family or visits to the VFW, and that he occasionally went to dinner with his wife.  He reported that he maintained good contact with his brother.  He stated that he had increased arousal and chronic insomnia with difficulty in both falling asleep and staying asleep.  He reported chronic irritability and hypervigilance.  
He stated that he had long periods of decreased energy, decreased motivation, occasional thoughts of suicide and very low mood.  He denied that his psychiatric symptoms interfered with employment.  

Upon mental status examination, the Veteran was neatly dressed and well groomed.  He had normal speech with normal content.  He had no difficulty carrying out activities of daily living.  He was oriented to time, person and place.  His memory was normal for recall, remote and recent events.  Intellectual functions were in the high range.  Cognitive functions were normal.  He had a visibly low mood and a sad affect.  His level of anxiety was moderately high throughout the interview.  He had no evidence of inappropriate behavior.  His insight and judgment were very good.  He had normal thought processes and communication.  The examiner assigned a GAF score of 43.  

In a letter from CGH dated in April 2009, the Veteran was assigned a GAF score 
of 40.  As of April 2009, he was seen 81 times in group therapy and 33 times for individual sessions.  He did not have any close friends on the teaching staff and he did not participate in staff meetings.  It was noted the Veteran's work load is intense and he is without help.  He stated he has had to work through his depression and has panic attacks that he must mask from the students.  He stated he has broken down in class but the students understand and empathize.  He stated they covered for him when he did not show up on Veterans Day.  CGH stated that after 27 years in the school system, his class overload is fatiguing and his efficiency is suffering.  CGH opined that the Veteran should be rated at 50 percent for his PTSD.  

A letter from CGH dated in June 2009 reflects that the Veteran was assigned a GAF score of 40.  As of June 2009, the Veteran was seen 91 times in group therapy and 36 times for individual sessions.  The latest evaluation was the same as listed in April 2009.  CGH opined that the Veteran should be rated at 50 percent or more for his PTSD.  

VA treatment records dated in July 2009 reflect that the Veteran reported increased work stress and that he tended to isolate from others in the workplace and work alone whenever possible.  In August 2009, he reported that panic symptoms surfaced when he was in tense situations.  He had hypervigilance and intrusive memories.  

In a letter from CGH dated in September 2009, the Veteran was assigned a GAF score of 40.  As of September 2009, he was seen 100 times in group therapy and 39 times for individual sessions.  CGH noted that the Veteran was not able to make and maintain friendships at work or socially.  He noted that the Veteran had impaired impulse control with unprovoked irritability that could turn violent.  However, he further noted that the Veteran has kept intact as to his behavior in a school setting, but the work setting keeps him on edge and that little things like being singled out for being late, provoke him.  CGH opined that the Veteran should be rated at 50 percent or more for his PTSD.  

In a letter from CGH dated November 12, 2009, the Veteran was assigned a GAF score of 39.  As of November 2009, he was seen 106 times in group therapy and 41 times for individual sessions.  The Veteran did not make friends or maintain relationships in the work setting.  CGH noted that the Veteran's anger could move to a violent response, so he became more isolated and withdrawn.  He was oriented in all three spheres, with some memory loss.  His mood was depressed and affect blunt.  No delusions or hallucinations were reported.  Concentration, insight and judgment were fair.  For the first time, CGH opined that the Veteran should be rated at 70 percent or more for his PTSD.  

VA treatment records dated in November 2009 reflect that the Veteran denied suicidal or homicidal ideation, intent, or plan.  

In a letter from CGH dated in December 2009, it was noted that the Veteran had been seen 46 times for individual sessions.  CGH noted that once the Veteran's anger and anxiety started to spike in a confrontational situation, he had a hard time controlling his emotions.  CGH opined that the Veteran should be rated at 70 percent or more for his PTSD.

VA treatment records dated in February 2010 reflect that the Veteran reported hypervigilance, anger, anxiety, sadness and a feeling of detachment from others.  He had difficulty sleeping.  In April 2010, he reported that his mood stabilized and his sleep was stable most nights.  

The Board finds that for the period prior to November 12, 2009, the Veteran's symptomatology most nearly approximates the criteria for a 50 percent rating.  During this period, the Veteran was employed full time as a teacher.  Although he had problems with lateness and using the computer to input lesson plans, he was otherwise shown to be functioning satisfactorily at work.  Indeed, he was runner 
up for teacher of the year in 2006 and was noted to be an excellent teacher by a 
co-worker in 2007.  During the March 2009 VA examination, the Veteran stated that his psychiatric symptoms did not interfere with his employment.  During this period he was noted to have a lady friend, occasionally had social activities with his family or visited the VFW.  In the summer, he volunteered for the VFW and helped his friend with household projects.  In November 2008 he reported his mood was "medium to good".  Although during this period the GAF scores were 40 to 45, suggesting serious impairment, he maintained employment and had some limited social interactions.  Thus, while difficulty in establishing relationships was shown, an inability to do so was not.  Moreover, during this period, the Veteran's judgment was predominantly noted to be fair, except for one mention by CGH in 2007 mischaracterizing the initial visit as showing poor judgment.  All other reports from CGH discussing his presentation at the initial visit reflected at least fair judgment.  

Although at the March 2009 VA examination he noted occasional, unexpected brief thoughts of suicide that are not associated with any plan, he denied suicidal 
ideation in November 2009, and there is no indication that such interferes with his functioning.  Similarly, although he was noted to check and recheck doors prior to going to bed, such actions are not shown to interfere with his functioning.  

The Board acknowledges CGH's report in September 2009 suggested the Veteran had impaired impulse control with irritability that "could" turn violent, there is no evidence in the record suggesting episodes of violence, either provoked or unprovoked.  Indeed, in 2007 he was noted to have stepped in between students and maintained control even after being shoved by a student.  Likewise, a June 2010 VA treatment note reveals the Veteran was able to control his feelings of anger when verbally confronted by his students recently.  Thus, the record reflects the Veteran was still able to maintain control even during threatening verbal or physical situations.  

Moreover, while not dispositive of the issue, the Board notes that during the period prior to November 12, 2009, the Veteran's therapist opined the Veteran's disability level was consistent with the 50 percent rating criteria.  It was not until November 12, 2009 that CGH opined the Veteran's disability warrants a 70 percent rating.  At that time he was also given a GAF score of 39 which is indicative of major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

While the record in this case reflects a gradual worsening in the Veteran's functioning since 2006, the Veteran was able to maintain gainful employment until June 2010.  However, the November 12, 2009 letter from CGH notes his opinion that the disability had worsened to such extent that a 70 percent rating was now warranted and provided a GAF score of 39 which further supports such contention.  Thus, the Board will resolve all doubt in the Veteran's favor and award a 70 percent evaluation from November 12, 2009.  For the period prior to November 12, 2009, the Board finds the preponderance of the evidence is against a rating in excess of 50 percent.  

At no time during the period on appeal has the evidence reflected total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  For example, in October 2008, the Veteran expressed thoughts appropriately.  In March 2009, the Veteran was neatly dressed and well groomed, he had no difficulty carrying out activities of daily living, he was oriented to time, person and place, his memory was normal for recall, remote and recent events, and he had no evidence of inappropriate behavior.  In November 2009, the Veteran denied homicidal ideation, intent, or plan, and no delusions or hallucinations were reported.  Moreover, the Veteran worked as a teacher and was able to maintain relationships with his brother and lady friend.  For the reasons stated above, the Veteran's PTSD symptoms are not of such severity to warrant a 100 percent schedular disability rating.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("(R)ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for additional or more severe symptoms than currently shown by the evidence.  Moreover, as noted above, the Board has considered all of the Veteran's psychiatric symptomatology in evaluating his disability, not just those specifically enumerated in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

The appeal for an evaluation in excess of 70 percent for PTSD for the period from June 7, 2010 is dismissed.

For the period prior to November 12, 2009, entitlement to a disability rating in excess of 50 percent for PTSD is denied. 

From November 12, 2009, entitlement to a disability rating of 70 percent, but no more, for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


